          Case 1:20-cr-00110-LJL Document 15 Filed 03/16/20 Page 1 of 2

                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York


                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                          Application for adjournment   New York, New York 10007
                          GRANTED.
                                                        March 16, 2020
                                  The status conference currently scheduled for March 19, 2020 at 2:00PM
BY CM/ECF                         has been rescheduled to April 22, 2020 at 2:00PM. The Court excludes the time
                                  from the date of this order to April 22, 2020 under 18 USC 3161(h)(7)(A)
Honorable Lewis J. Liman          finding that the ends of justice substantially outweigh the interests
United States District Judge      of the defendant and the public in a speedy trial given the national emergency
Southern District of New York     and the need for the defendant to have time to review discovery.
500 Pearl Street
New York, New York 10007      3/16/2020



       Re:     United States v. Lawrence Ray, 20 Cr. 110 (LJL)

Dear Judge Liman:

       The Government writes to on behalf of both parties to request an adjournment of the
conference currently scheduled for March 19, 2020 at 2:00 p.m. Counsel for both parties have
been advised to work remotely where possible, and to see adjournments of nonessential court
appearances in light of current guidance from public health officials. We therefore request
adjourning the next conference for approximately one month.

       The Government also writes to update the Court on the status of discovery. On March 5,
2020, the Government made a second discovery production to defense counsel that included
material marked “sensitive” under the Court’s protective order. The Government has been
working with outside vendors to prepare a large email and iCloud production which is near
completion, but which has been slowed down by teleworking procedures. The FBI has completed
the process of separating the responsive and non-responsive paper records seized in the premises
searches. The Government has inquired with defense counsel about where to return the non-
responsive paper records but has yet to receive a response. The volume of responsive paper
records is high so the FBI is shipping those records out today for scanning by a specialized facility.
The initial estimate was that those scans would be completed within a month. The FBI is also in
progress on extracting the electronic devices seized in the premises searches, and the Government
will continue to produce those extractions on a rolling basis. The Government is striving to meet
the Court’s discovery deadline and will update the Court if new impediments arise that delay
discovery production.
          Case 1:20-cr-00110-LJL Document 15 Filed 03/16/20 Page 2 of 2
                                                                                             Page 2


        The Government further requests, with defense counsel’s consent, that time be excluded
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the next conference date in the interests
of justice. The exclusion of time will provide the Government an opportunity to continue producing
discovery, and defense counsel the opportunity to review it and to contemplate potential motions.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                  By: /s/ Danielle R. Sassoon
                                                    Danielle Sassoon
                                                    Assistant United States Attorney
                                                    Tel: (212) 637-1115


cc: Marne Lenox, Esq. (by ECF)
